UNITED STATES COURT OF APPEALS FOR VETERANS CLAIMS


                                             No. 98-772

                                  ROBERT F. KESSEL, APPELLANT ,

                                                 V.


                                   HERSHEL W. GOBER,
                      ACTING SECRETARY OF VETERANS AFFAIR, APPELLEE.


                      Before KRAMER, Chief Judge, and FARLEY,
                  HOLDAWAY, IVERS, STEINBERG, and GREENE, Judges.

                                            ORDER

        On September 20, 1999, a majority of the Court, sitting en banc, issued an opinion in the
instant case affirming the April 8, 1998, decision of the Board of Veterans' Appeals (Board) that
denied the appellant's claim for service connection for residuals of a head injury with syncope and
possible brain lesion. Kessel v. West, 13 Vet.App. 9 (1999). The Court's judgment was entered on
October 13, 1999. The appellant appealed to the United States Court of Appeals for the Federal
Circuit (Federal Circuit).

       After submission of the appeal to the Federal Circuit, but before that court issued a decision,
the appellant died. On August 14, 2000, the Federal Circuit issued an order dismissing the appeal
and denying a motion for substitution of heirs in the pending appeal. Kessel v. Gober, No. 00-7011
(Fed. Cir. Aug. 14, 2000).

        This Court held in Landicho v. Brown that when a veteran dies during the pendency of the
appeal, the appropriate remedy is to vacate the Board decision from which the appeal was taken and
to dismiss the appeal. 7 Vet.App. 42, 54 (1994); see also Morton v. Gober, __ Vet.App. __, No. 96-
1517 (Nov. 6, 2000). Such action ensures that the Board decision and the underlying regional office
(RO) decision(s) will have no preclusive effect in the adjudication of any accrued-benefits claims
derived from the veteran's entitlements. It also nullifies the previous merits adjudication by the RO
because that decision was subsumed in the Board decision. See Yoma v. Brown, 8 Vet.App. 298
(1995) (relying on Robinette v. Brown, 8 Vet.App. 69, 80 (1995)); see also Hudgins v. Brown,
8 Vet.App. 365, 368 (1995) (per curiam order).

       Based upon the foregoing, sua sponte, it is

       ORDERED that the Court's judgment in the instant case is recalled and its September 20,
1999, opinion is withdrawn. It is further
     ORDERED that the April 8, 1998, decision of the Board is VACATED. It is further

     ORDERED that this appeal is DISMISSED for lack of jurisdiction.

DATED: November 20, 2000                              PER CURIAM.




                                           2